                     IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA


UNITED STATES OF AMERICA,

                        Plaintiff,

                v.

LOUIS HOLGER EKLUND,                         Case No. 3:18-cr-00035-SLG-MMS

                        Defendant.


    ORDER RE REPORT AND RECOMMENDATION REGARDING MOTION TO
                   DISMISS INDICTMENT [DOC. 86]

         Before the Court at Docket 86 is Defendant Louis Holger Eklund’s Motion to

Dismiss Indictment. The United States filed an opposition at Docket 90. The

motion was referred to the Honorable Magistrate Judge Matthew M. Scoble. At

Docket 104, Judge Scoble issued his Report and Recommendation, in which he

recommended that the motion be denied. Mr. Eklund objected to the Report and

Recommendation at Docket 106.          The United States filed a response to Mr.

Eklund’s objections at Docket 107.

         The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1). That

statute provides that a district court “may accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” 1 A court is

to “make a de novo determination of those portions of the magistrate judge’s report


1   28 U.S.C. § 636(b)(1).
or specified proposed findings or recommendations to which objection is made.” 2

But as to those topics on which no objections are filed, “[n]either the Constitution

nor [28 U.S.C. § 636(b)(1)] requires a district judge to review, de novo, findings

and recommendations that the parties themselves accept as correct.” 3

          In this motion, Mr. Eklund asserts that this Court lacks jurisdiction to hear

this matter because there was “no interstate nexus to any of the alleged criminal

activity as required to create a federal offense.” 4 He also maintains that he cannot

be prosecuted under 18 U.S.C. §§ 2261A(2)(B) because he was previously

prosecuted by the State of Alaska for violating a protective order.

          On de novo review, the Court agrees with the Magistrate Judge’s Report

that any disputed facts to substantiate jurisdiction should be tested at trial. 5 The

Court will not look behind the Grand Jury’s Indictment to assess the adequacy of

the factual basis for its determination. And the separate sovereignty exception to

the Double Jeopardy Clause was most recently reaffirmed by the Supreme Court

in Gamble v. United States, 139 S. Ct. 1960 (2019). In addition, Count 2 alleges

separate acts of cyberstalking against a different victim than the one identified in


2   Id.
3United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); see also Thomas v.
Arn, 474 U.S. 140, 150 (1985) (“It does not appear that Congress intended to require
district court review of a magistrate’s factual or legal conclusions, under a de novo or
any other standard, when neither party objects to those findings.”).
4
    Docket 86 at 5.
5
  See Docket 104 at 2 (citing United States v. De Sapio, 299 F. Supp. 436, 449 (S.D.N.Y. 1969)
(citing Costello v. United States, 350 U.S. 359 (1956)).

Case No. 3:18-cr-00035-SLG-MMS, United States v. Eklund
Order re Final Report and Recommendation regarding Motion to Dismiss Indictment [Doc. 86]
Page 2 of 3
Count 1.

       In light of the foregoing, the Court ACCEPTS the Report and

Recommendation [Docket 104] in its entirety; Mr. Eklund’s Motion to Dismiss

Indictment at Docket 86 is DENIED.



       DATED this 25th day of September, 2019 at Anchorage, Alaska.

                                                 /s/ Sharon L. Gleason
                                                 UNITED STATES DISTRICT JUDGE




Case No. 3:18-cr-00035-SLG-MMS, United States v. Eklund
Order re Final Report and Recommendation regarding Motion to Dismiss Indictment [Doc. 86]
Page 3 of 3
